                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


JEFFREY WARREN,

         Plaintiff,

v.                              Civil Action No. 2:18-cv-1397

BRANCH BANKING AND TRUST CO.,
EQUIFAX INFORMATION SERVICES, LLC,
TRANSUNION, LLC, EXPERIAN INFORMATION
SOLUTIONS, INC.,

         Defendants.


                     MEMORANDUM OPINION AND ORDER


         Pending is the plaintiff’s motion, filed November 1,

2018, with accompanying memorandum in support of plaintiff’s

motion, filed November 29, 2018, requesting leave to file under

indefinite seal the complaint and exhibit attached thereto.


         Plaintiff contends that sealing is necessary inasmuch

as “many of the counts contained in the complaint include

reference to items covered by a confidential settlement

agreement attached as Exhibit A to the Complaint.”     Pl.’s Mot.,

ECF No. 1, at 4.    The complaint asserts claims for violation of

the Federal Fair Credit Reporting Act, the common law tort of

defamation, and breach of the aforementioned settlement
agreement.    Compl., ECF No. 1-1, at 1.   The plaintiff further

contends that redaction is insufficient, as his claims deal

entirely with the settlement agreement and disclosure of the

complaint might place the parties at a disadvantage in this

matter.   Id. at 1-2.


          The court first notes that “[p]ublicity of [court] . .

. records . . . is necessary in the long run so that the public

can judge the product of the courts in a given case.”     Columbus-

America Discovery Group v. Atlantic Mut. Ins. Co., 203 F.3d 291,

303 (4th Cir. 2000).    The right of public access to court

documents derives from two separate sources: the common law and

the First Amendment.    The common law right affords presumptive

access to all judicial records and documents.    Nixon v. Warner

Comms., Inc., 435 U.S. 589, 597 (1978); Stone v.

University of Md. Medical Sys. Corp., 855 F.2d 178, 180 (4th

Cir. 1988).    Submitted documents within the common law right may

be sealed, however, if competing interests outweigh the public’s

right of access.    Nixon, 435 U.S. at 598-99, 602-03; In re

Knight Publishing Co., 743 F.2d 231, 235 (4th Cir. 1984).

Quoting Knight, our court of appeals observed as follows:

    Some of the factors to be weighed in the common law
    balancing test “include whether the records are sought
    for improper purposes, such as promoting public
    scandals or unfairly gaining a business advantage;
    whether release would enhance the public’s
    understanding of an important historical event; and
    whether the public has already had access to the
    information contained in the records.”

Virginia Dept. of State Police v. Washington Post, 386 F.3d 567,

575 (4th Cir. 2004) (quoting Knight, 743 F.2d at 235) (emphasis

supplied).


          Assuming the First Amendment right applies to these

particular documents, the movant’s burden is more substantial.

To obtain a sealing order under the First Amendment rubric, the

movant must show “the denial [of access] is necessitated by a

compelling governmental interest, and is narrowly tailored to

serve that interest.”     Globe Newspaper Co. v. Superior Court,

457 U.S. 596, 606-07 (1982); Virginia, 386 F.3d at 573; Stone,

855 F.2d at 180.


          The plaintiff has not made the showing necessary to

obtain a sealing order.    In the interests of justice, however,

the court will provide a further opportunity to make the

required showing.   In preparing the amended motion, plaintiff

should consider at least two objectives.    First, plaintiff

should submit, in detail, his best justifications for a sealing

order.   Second, rather than seeking a sealing order as to all

the materials in their entirety, plaintiff must present with its




                                  3
justification for sealing a set of redacted documents that

would, in his estimation, be suitable for viewing on the public

docket.   This approach recognizes the need for confidentiality

as to some material while at the same time assuring that the

narrow exception for secrecy extends no further than absolutely

necessary in a given case.    The right of public access is

paramount.


          In addition, plaintiff should state whether the

sealing is requisite because the settlement agreement, if it

does, requires confidentiality, as well as whether Branch

Banking and Trust Company is known to require continued

confidentiality.


          Accordingly, it is ORDERED that the plaintiff’s motion

to seal be, and hereby is, provisionally granted pending the

further order of the court.    The plaintiff is directed to file,

on or before January 7, 2019, an amended motion to seal that

contains the necessary detail in compliance with the

aforementioned standards.    Additionally, assuming service of

process upon them, the defendants are directed to respond

similarly under seal to the amended motion to seal

simultaneously with their answer or other response to the

complaint.   The plaintiff may then reply to the defendants’



                                  4
response within fourteen days.


           The Clerk is directed to forward this memorandum

opinion and order to all counsel of record and any unrepresented

parties.   Counsel for the plaintiff is directed to then provide

a courtesy copy to counsel for the defendants by electronic mail

within two days after entry of this order, reflecting such

service in a notice to be spread on the record by plaintiff no

later than two days after the electronic mailing, with a copy of

the electronic mail and any attachments appended to the notice.



                                 DATED: December 20, 2018




                                  5
